EXHIBIT 10.6

 

CONSULTING AGREEMENT

 

 

THIS CONSULTING AGREEMENT (this “Agreement”) dated as of April 1, 2009 is
entered by and between Terra Energy & Resource Technologies, Inc. (the
“Company”) and Roman Rozenberg (the “Consultant”).

 

W I T N E S S E T H

 

WHEREAS, the Consultant provides business consulting services; and

 

WHEREAS, the Company wishes to engage the Consultant upon the terms and subject
to the conditions set forth herein, and the Consultant desires to enter into
this Agreement and accept such engagement upon such terms and conditions.

 

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties contained herein, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

1.        Term. The term of this Agreement shall commence on the date hereof
(the “Commencement Date”) and shall end on the one year anniversary date of this
Agreement (the “Termination Date”).

 

2.        Duties and Authority. During the term of this Agreement, the
Consultant shall perform the functions of a business consultant and provide such
services consistent with such a position as is requested by the Company. The
services contemplated by this Agreement are to attract prospective customers of
the Company’s for fee service operations.

 

3.        Fee. Upon execution of this Agreement, the Company shall issue to
Consultant warrants to purchase 3,000,000 shares of the Company’s common stock,
exercisable for a term of three (3) years from the date of this Agreement at
$0.05 per share. The warrants shall vest on April 30, 2009. The vesting schedule
is subject to the Consultant’s relationship with the Company hereunder. The
warrants will be in substantially the form attached hereto as Exhibit A.

 

4.        Taxes. It is the intention and agreement of the parties that
Consultant shall be responsible for the payment of all taxes imposed on or
related to Consultant’s performance of the services hereunder. The Company shall
issue a Form 1099 reflecting all amounts paid hereunder to Consultant.

 

5.        Independent Contractor. In performing the Consulting Services,
Consultant shall at all times be an independent contractor and not an agent,
employee or representative of the Company. Consultant shall not represent,
negotiate or otherwise act on behalf of the Company with respect to any matter
unless specifically authorized by the Company to do so. This Agreement is a
personal service contract. This Agreement is not assignable by the Consultant,
nor may Consultant delegate any performance hereof, absent the specific written
approval of the Company.

 

6.        Governing Law. The laws of the State of New York (without giving
effect to its conflicts of law principles) govern all matters arising out of or
relating to this Agreement and all of the transactions it contemplates,
including, without limitation, its validity, interpretation, construction,
performance, and enforcement. Any action or proceedings arising out of or
relating to either this Agreement or the relationship of the parties shall be
had only in a federal or state court located in the County of New York in the
State of New York. The parties expressly agree to personal jurisdiction of in
such federal or state courts in New York County. Each party knowingly,
voluntarily, and intentionally waives its right to a trial by jury in any
litigation arising out of or relating to this Agreement and the transactions it
contemplates. This waiver applies to any litigation, whether sounding in
contract, tort or otherwise. Each party acknowledges that it has received the
advice of competent counsel.

 



 


--------------------------------------------------------------------------------



 

 

 

7.        Miscellaneous. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior discussions between them. The parties may amend this Agreement only by
a written agreement of the parties that identifies itself as an amendment to
this Agreement. This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

THE COMPANY:

TERRA ENERGY & RESOURCE

TECHNOLOGIES, INC.

 

 

By:

 

 

Name: Dmitry Vilbaum

 

Title: CEO

 

 

 

 

THE CONSULTANT:

Roman Rozenberg

 



 

2

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT A

 

THIS WARRANT, AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT, HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. EXCEPT AS
OTHERWISE SET FORTH HEREIN, OR IN THE SECURITIES PURCHASE AGREEMENT PURSUANT TO
WHICH THIS WARRANT IS ISSUED, NEITHER THIS WARRANT NOR ANY OF SUCH SHARES MAY BE
SOLD, PLEDGED, TRANSFERRED, ASSIGNED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID
ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

Common Stock Purchase Warrant

Right to Purchase 3,000,000 Shares of Common Stock

Issue Date:

April 1, 2009

 

Expiration Date:

April 1, 2012

 

Exercise Price:

As set forth in Section 3 below

 

Warrant No. 090401-1

 

THIS CERTIFIES THAT, for value received, pursuant to that certain Consulting
Agreement dated as of April 1, 2009 (the “Consulting Agreement”) by Terra Energy
& Resource Technologies, Inc., a Delaware corporation (the “Company”) and the
Holder herein specified, ROMAN ROZENBERG (the “Holder”), is entitled, upon the
terms and subject to the conditions hereinafter set forth, at any time on or
after the above-specified Issue Date (subject to vesting) and at or prior to the
close of business (5 pm EST, New York time) on the above-specified Expiration
Date, but not thereafter, to subscribe for and purchase from the Company, up to
3,000,000 fully paid and nonassessable shares of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”) at the Exercise Price (as defined
in Section 3 below). In the event of any conflict between the terms of this
Warrant and the Consulting Agreement pursuant to which this Warrant is issued,
this Warrant shall control. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth for such terms in the Consulting
Agreement.

 

1.     Title to Warrant. Prior to the Expiration Date and subject to compliance
with applicable laws, this Warrant and all rights hereunder are transferable, in
whole or in part, at the office or agency of the Company by the holder hereof in
person or by duly authorized attorney, upon surrender of this Warrant together
with the Assignment Form annexed hereto, properly endorsed.

 

2.     Authorization of Shares. The Company covenants that all shares of Common
Stock which may be issued upon the exercise of rights represented by this
Warrant will, upon exercise of the rights represented by this Warrant, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, Liens and charges in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

 

3.

Exercise of Warrant.

 

(a)

The “Exercise Price” for the Warrant shall be $0.05 per share.

 

(b)

The Warrant shall be exercised in tranches of at least 1,000,000 shares each.

 

(c) The Holder shall not, in the thirty (30) trading day period preceding the
exercise of any portion of this Warrant, sell or short sell the Common Stock of
the Company, or otherwise engage in any transaction that would in any way
negatively affect the trading price of the Common Stock of the Company.

 



 

3

 


--------------------------------------------------------------------------------



 

 

 

(d) Except as provided in this Section 3 and Section 4 herein, exercise of the
purchase rights represented by this Warrant may be made at any time or times on
or after the Issue Date, and before the close of business on the Expiration Date
by the surrender of this Warrant and the Notice of Exercise Form annexed hereto,
duly executed, at the office of the Company (or such other office or agency of
the Company as it may designate by notice in writing to the registered holder
hereof at the address of such holder appearing on the books of the Company) and
upon payment of the Exercise Price of the shares thereby purchased by wire
transfer or cashier’s check drawn on a United States bank, the holder of this
Warrant shall be entitled to receive a certificate for the number of shares of
Common Stock so purchased. Certificates for shares purchased hereunder shall be
delivered to the Holder hereof within three (3) Trading Days after the date on
which this Warrant shall have been exercised as aforesaid. This Warrant shall be
deemed to have been exercised and such certificate or certificates shall be
deemed to have been issued, and the Holder or any other person so designated to
be named therein shall be deemed to have become a holder of record of such
shares for all purposes, as of the date this Warrant has been exercised by
payment to, and receipt thereof by, the Company of the Exercise Price and, to
the extent applicable in cases of issuances to designees of the named Holder of
this Warrant, any transfer-tax reimbursements provided for under the proviso in
Section 6 hereof. If this Warrant shall have been exercised in part, the Company
shall, at the time of delivery of the certificate or certificates representing
Warrant Shares, deliver to Holder a new Warrant evidencing the rights of Holder
to purchase the unpurchased shares of Common Stock called for by this Warrant,
which new warrant shall in all other respects be identical with this Warrant.

 

4.     No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to the Exercise Price.

 

5.     Vesting; Exercisability. The warrants shall vest on April 30, 2009.
Notwithstanding anything to the contrary herein, exercisability shall be subject
to prior vesting.

 

6.     Charges, Taxes and Expenses. Issuance of certificates for shares of
Common Stock upon the exercise of this Warrant shall be made without charge to
the Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant, or in such name or names as may be directed by
the holder of this Warrant; provided, however, that in the event certificates
for shares of Common Stock are to be issued in a name other than the name of the
Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto, duly executed by the Holder
hereof; and the Company may require, as a condition thereto, the payment of a
sum sufficient to reimburse it for any transfer tax incidental thereto.

 

7.     Closing of Books. The Company will not close its shareholder books or
records in any manner which prevents the timely exercise of this Warrant.

 

8.

Transfer, Division and Combination.

 

(a) Subject to compliance with any applicable securities laws and the Securities
Purchase Agreement and exhibits thereto, transfer of this Warrant and all rights
hereunder, in whole or in part, shall be registered on the books of the Company
to be maintained for such purpose, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new warrant or warrants in the name of
the assignee or assignees and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. This Warrant, if properly assigned, may be exercised by a
new holder for the purchase of shares of Common Stock without having a new
warrant issued.

 



 

4

 


--------------------------------------------------------------------------------



 

 

 

(b) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by Holder or its agent or attorney. Subject to compliance
with Section 8(a), as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

 

(c) The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 8.

 

(d) The Company agrees to maintain, at its aforesaid office, books for the
registration, and the registration of transfer, of the Warrants.

 

9.     No Rights as Shareholder until Exercise. This Warrant does not entitle
the Holder hereof to any voting rights or other rights as a shareholder of the
Company prior to the exercise pursuant to Section 3 hereof. Upon the surrender
of this Warrant and the payment of the aggregate Exercise Price for the
tranche(s) of Warrant Shares being exercised, the Warrant Shares so purchased
shall be deemed issued to such Holder as the record owner of such shares as of
the close of business on the later of the date of such surrender or payment.

 

10.      Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant certificate
or any stock certificate relating to the Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 

11.      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

12.

Adjustments of Exercise Price and Number of Warrant Shares.

 

(a) Stock Splits, etc. The number and kind of securities purchasable upon the
exercise of this Warrant and the Exercise Price shall be subject to adjustment
from time to time upon the happening of any of the following. In the event that
the Company shall (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock, (iv) issue any shares of
its capital stock in a reclassification of the Common Stock, or (v) otherwise
transacts a similar adjustment to its class of Common Stock, then the number of
Warrant Shares purchasable upon exercise of this Warrant and the Exercise Price
immediately prior thereto shall be adjusted so that the holder of this Warrant
shall be entitled to receive the kind and number of Warrant Shares or other
securities of the Company which the holder would have owned or have been
entitled to receive had such Warrant been exercised in advance thereof. Upon
each such adjustment of the kind and number of Warrant Shares or other
securities of the Company which are purchasable hereunder, the holder of this
Warrant shall thereafter be entitled to purchase the number of Warrant Shares or
other securities resulting from such adjustment at an Exercise Price per Warrant
Share or other security obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing by the number
of Warrant Shares or other securities of the Company resulting from such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.

 



 

5

 


--------------------------------------------------------------------------------



 

 

 

(b) Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of Common Stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of Common Stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of Common Stock of the Company, then the Holder
shall have the right thereafter to receive, upon exercise of this Warrant, the
number of shares of Common Stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and Other Property receivable
upon or as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event. In case of any such reorganization, reclassification, merger,
consolidation or disposition of assets, the successor or acquiring corporation
(if other than the Company) shall expressly assume the due and punctual
observance and performance of each and every covenant and condition of this
Warrant to be performed and observed by the Company and all the obligations and
liabilities hereunder, subject to such modifications as may be deemed
appropriate (as determined in good faith by resolution of the Board of Directors
of the Company) in order to provide for adjustments of shares of Common Stock
for which this Warrant is exercisable which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 12. For purposes of
this Section 12, “Common Stock of the successor or acquiring corporation” shall
include voting stock of such corporation of any class which is not preferred as
to dividends or assets over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are exercisable into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 12 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.

 

(c) Adjustment for Spin Off. If, for any reason, prior to the exercise of this
Warrant in full, the Company spins off or otherwise divests itself of a part of
its business or operations or disposes all or a part of its assets in a
transaction (the “Spin Off”) in which the Company does not receive compensation
for such business, operations or assets, but causes securities of another entity
(the “Spin Off Securities”) to be issued to security holders of the Company,
then

 

(A) the Company shall cause (i) to be reserved Spin Off Securities equal to the
number thereof which would have been issued to the Holder had all of the
Holder’s unexercised Warrants outstanding on the record date (the “Record Date”)
for determining the amount and number of Spin Off Securities to be issued to
security holders of the Company (the “Outstanding Warrants”) been exercised as
of the close of business on the trading day immediately before the Record Date
(the “Reserved Spin Off Shares”), and (ii) to be issued to the Holder on the
exercise of all or any of the Outstanding Warrants, such amount of the Reserved
Spin Off Shares equal to (x) the Reserved Spin Off Shares multiplied by (y) a
fraction, of which (I) the numerator is the amount of the Outstanding Warrants
then being exercised, and (II) the denominator is the amount of the Outstanding
Warrants; and

 

(B)  the Exercise Price on the Outstanding Warrants shall be adjusted
immediately after consummation of the Spin Off by multiplying the Exercise Price
by a fraction (if, but only if, such fraction is less than 1.0), the numerator
of which is the average Closing Bid Price of the Common Stock for the five (5)
trading days immediately following the fifth trading day after the Record Date,
and the denominator of which is the average Closing Bid Price of the Common
Stock on the five (5) trading days immediately preceding the Record Date; and
such adjusted Exercise Price shall be deemed to be the Exercise Price with
respect to the Outstanding Warrants after the Record Date.

 



 

6

 


--------------------------------------------------------------------------------



 

 

 

13.      Voluntary Adjustment by the Company. The Company may at any time during
the term of this Warrant, reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company. For the avoidance of doubt, the Company may not move up the Expiration
Date of this Warrant.

 

14.      Notice of Adjustment. Whenever the number of Warrant Shares or number
or kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
promptly send notice to the holder of this Warrant notice of such adjustment or
adjustments setting forth the number of Warrant Shares (and other securities or
property) purchasable upon the exercise of this Warrant and the Exercise Price
of such Warrant Shares (and other securities or property) after such adjustment,
setting forth a brief statement of the facts requiring such adjustment and
setting forth the computation by which such adjustment was made. Such notice, in
the absence of manifest error, shall be conclusive evidence of the correctness
of such adjustment.

 

15.

Notice of Corporate Action. If at any time:

 

(a) the Company shall take a record of the holders of its Common Stock and/or
Common Stock for the purpose of entitling them to receive a dividend or other
distribution, or any right to subscribe for or purchase any evidences of its
indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right, or

 

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of such cases, the Company
shall give to the Holder (i) at least 30 days’ prior written notice of the date
on which a record date shall be selected for such dividend, distribution or
right or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 30 days’ prior written notice
of the date when the same shall take place. Such notice in accordance with the
foregoing clause also shall specify (i) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, the date on
which the holders of Common Stock shall be entitled to any such dividend,
distribution or right, and the amount and character thereof, and (ii) the date
on which any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up is to take place
and the time, if any such time is to be fixed, as of which the holders of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such disposition, dissolution, liquidation or
winding up. Each such written notice shall be sufficiently given if addressed to
the Holder at the last address of the Holder appearing on the books of the
Company and delivered in accordance with Section 17(d).

 

16.      Authorized Shares. The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant. The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the OTCBB or other
market upon which the Common Stock may be listed.

 



 

7

 


--------------------------------------------------------------------------------



 

 

 

The Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder against impairment.
Without limiting the generality of the foregoing, the Company will (a) take all
such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable shares of Common Stock
upon the exercise of this Warrant, and (b) use its best efforts to obtain all
such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof as may be necessary to enable the Company to perform
its obligations under this Warrant.

 

17.

Miscellaneous.

 

(a) Governing Law. This Warrant shall be governed by the laws of the State of
New York without regard to its conflict of law principles, in accordance with
the provisions of Section 7(a) of the Securities Purchase Agreement.

 

(b) Restrictions. The holder hereof acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws as
referenced in the Securities Purchase Agreement.

 

(c) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Expiration Date. If the
Company fails to comply with any provision of this Warrant, the Company shall
pay to the Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by the Holder in collecting any amounts
due pursuant hereto or in otherwise enforcing any of its rights, powers or
remedies hereunder.

 

(d) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder hereof by the Company shall be delivered in
accordance with the notice provisions of the Securities Purchase Agreement.

 

(e) Limitation of Liability. No provision hereof, in the absence of affirmative
action by the Holder to purchase shares of Common Stock, and no enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of the Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 

(f) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.

 

(g) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of the Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

(h) Indemnification. The Company agrees to indemnify and hold harmless the
Holder from and against any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, attorneys’ fees, expenses
and disbursements of any kind which may be imposed upon, incurred by or asserted
against the Holder in any manner relating to or arising out of any failure by
the Company to perform or observe in any material respect any of its covenants,
agreements, undertakings or obligations set forth in this Warrant; provided,
however, that the Company will not be liable hereunder to the extent that any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, attorneys’ fees, expenses or disbursements are found in a final
non-appealable judgment by a court to have resulted from the holder’s
negligence, bad faith or willful misconduct in its capacity as a stockholder or
warrant holder of the Company.



 

8

 


--------------------------------------------------------------------------------



 

 

 

(i) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

(j) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(k) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

[signature page follows]



 

9

 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: April 1, 2009

 

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

 

By:

 

Name: Dmitry Vilbaum

Title: Director

 

 

 



 

10

 


--------------------------------------------------------------------------------



 

 

 

NOTICE OF EXERCISE

 

 

To:

Terra Energy & Resource Technologies, Inc.

 

 

The undersigned hereby elects to purchase ________ shares of Common Stock (the
“Common Stock”), at an exercise price of $_____ per share, of Terra Energy &
Resource Technologies, Inc. pursuant to the terms of the attached Warrant,
Warrant No. [____], and tenders herewith payment of the exercise price in full,
in the amount of $_____________, together with all applicable transfer taxes, if
any.

 

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

_______________________________

(Name)

 

 

_______________________________

(Address)

 

_______________________________

 

 

 

Dated:

 

 

______________________________

Signature

 

 

 



 

11

 


--------------------------------------------------------------------------------



 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)

 

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

whose address is                                           
                                          
                                                            . Such assignee has
signed an acknowledgement of the restrictions on transfer and other terms stated
in the related Securities Purchase Agreement, and a copy thereof, to the
satisfaction of the Company has been or will be provided to the Company prior to
the effectiveness of such assignment.

 

 

Dated:

 

 

Holder’s Signature:

_____________________________

 

Holder’s Address:

_____________________________

 

_____________________________

 

 

Signature Guaranteed: ___________________________________________

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in an fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant.

 

 

 

12

 

 

 